DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	Claims 1-20 have been examined in this application. This communication is a Non-Final Rejection in response to the Applicant’s “Amendments/Remarks” filed on 01/31/2022.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites the limitation "a cadaver or body" in the preamble of the claim, however, in later recitations (as amended) only the “cadaver” is stated. Given a situation where one has selected “a body” from the alternative limitation (“a cadaver or body,” i.e. only one or the other of these is selected, not both), there would be insufficient antecedent basis for the/said “cadaver” limitation in subsequent recitations in the claim. The Examiner suggests deletion of “or body” from the preamble of claim 16.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 is interpreted to read on a human organism as the claim positively claims the following: “a cadaver thereon;”. As such, the positive recitation of the cadaver is suggested to refer to a human organism to be placed onto a surface of the tray.
It is suggested to amend the limitation from “said first tray having a cadaver thereon;” to “said first tray configured to support a cadaver;”.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-8, 11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hand et al. (US 6282736) in view of Fothergill (GB 2540996).
In regards to Claim 1, Hand teaches: A table (10) for use in a procedure (see notes #1 and #2 below), said table (10) comprising: a base (12); a carrier (22) rotatably (‘pivotably coupled’ – Col 5 Line 64) connected (30 – Fig. 1, ‘pivot connections’) to said base (Col 5 Lines 64-65); a first tray (172/174 – see annotated Figure 7.1 below from Hand) arranged within said carrier (see arrows annotated Figure 10.1 below from Hand); said first tray having a [cadaver] thereon (Fig. 11 – when in the rotated position the body is indirectly on the first tray); and a second tray (148/150 – see annotated Figure 7.1 below from Hand) arranged within said carrier (see arrows annotated Figure 10.1 below from Hand), said second tray is parallel to said first tray when in a first position (see annotated Figure 8.1 below from Hand), said second tray (148/150) and said first tray (172/174) having a predetermined sized gap (see annotated Figure 8.1 below from Hand) arranged therebetween when in said first position (see annotated Figure 8.1 below from Hand), said second tray is underneath and generally perpendicular to said first tray when in a second position (see annotated Figure 7.1 from Hand below).  
Hand does not teach: for use in an autopsy, necropsy, pathology or dissection procedure. Hand also does not teach: 
Fothergill teaches: for use in an autopsy, necropsy, pathology or dissection procedure (Page 1 Lines 1-14) and a cadaver (Page 8 Lines 1-3).
Note #1: When reading the preamble in the context of the entire claim, the recitation ‘use in an autopsy, necropsy, pathology or dissection procedure’ is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Furthermore, the amended language to include “a first tray having a cadaver thereon” does not proper limit the preamble as it is improper to positively claim a human organism as shown in the 35 USC § 101 above. 
Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Note #2: An autopsy as defined by Yale’s School of Medicine “is a specialized surgical procedure used to determine the cause and manner of death.” As such, the surgical procedure being performed on the bed/patient support surfaces of Hand could be one of an autopsy.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the anatomical support apparatus for a cadaver, body part, or body of Fothergill to the table of Hand as tables are commonly found and are cross-functionally utilized in both premortem and postmortem settings. Surgical tables can be multi-functional and the same elements used in one are also found in another. As such, the pre vs. post mortem setting of a device does not distinguish its ability to perform the same intended use which is focused towards to rotation of the body relative to the structure of the table. Additionally, It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a body in the pre/post-mortem setting to the table and surgical procedure of Hand to the surgical procedure of Fothergill as a cadaver is capable of having a surgical procedure completed in either setting, and the current status of the individual (‘pre/post-mortem’) would not be of necessary requirement based on the prior art on record.  


    PNG
    media_image1.png
    368
    625
    media_image1.png
    Greyscale

Annotated Figure 7.1 from Hand

    PNG
    media_image2.png
    340
    669
    media_image2.png
    Greyscale

Annotated Figure 10.1 from Hand

    PNG
    media_image3.png
    355
    600
    media_image3.png
    Greyscale

Annotated Figure 8.1 from Hand
In regards to Claim 2, Hand teaches: The table of claim 1 wherein said base (12) having a first (28 – see annotated Figure 5.1 below) and second arm (28 – see annotated Figure 5.1 below), said first and second arm engage with said carrier (22 – Col 7 Lines 12-13).  


    PNG
    media_image4.png
    423
    765
    media_image4.png
    Greyscale

Annotated Figure 5.1 from Hand
In regards to Claim 3, Hand teaches: The table of claim 1 wherein said carrier (22) having a first carrier member (102 – see annotated Figure 5.1 from Hand above) and a second carrier member (104 – see annotated Figure 5.1 from Hand above) (Col 7 Lines 42-46).  

In regards to Claim 4, Hand teaches: The table of claim 3 wherein said first and second carrier members (102/104 – Fig. 5) are rotatably (Col 9 Line 64 – Col 10 Line 3/Col 7 Lines 38-47) connected to one another (see note #3 below in reference to the citations from Hand).  
Note #3: (includes two bullets below)
Col 9 Line 64-Col 10 Line 3 – discusses the ability for elements 42/44 (aka arms) to rotate through the cruciform 46 which is also integrally connected to the carrier 22 (Fig. 1)
Col 7 Lines 38-47 – further discusses that although the arms are separated to be arms (102/104 – Fig. 5) and arm extensions (106/108 – Fig. 5) they could be just of solid side arms (42/44 – Fig. 1)

In regards to Claim 5, Hand teaches: The table of claim 4 wherein said first and second carrier members (102/104 – Fig. 5) are rotatably connected (Col 9 Line 67 – Col 10 Line 2, please see Note #3 Bullet #2 above referencing 42/44 are the same as elements 102/104) at a first end of said first carrier member (see annotated Figure 5.1 above from Hand) and a first end of said second carrier member (see annotated Figure 5.1 above from Hand).  

In regards to Claim 6, Hand teaches: The table of claim 3 wherein said first tray (172/174) is removably secured (see note #4 below) within said first carrier member (102).  
Note #4 (includes all three bullets below)
Figures 1/5 are considered to be modifications of the same embodiment (Col 7 Lines 38-53). As such, the Side arms (42/44 – Fig. 1) are considered an alternative yet similar embodiment as the shorter cut off pieces (102/104) which include the arm extensions (106/108). Because of this connection, one could utilize the patient support assembly (26, which includes first and second trays of Fig. 7 - 172/174 and 148/150). As such, in Figure 7, the first carrier member (102) is attached through the remainder of the patient support assembly at the arm extensions (106) as the patient support assembly may be secured or removed to allow for movement in different situations (Col 7 Lines 39-54).
Therefore, the side arms (42/44 – Col 7 Lines 66 – Col 8 Line 1) are both coupled to the first and second lifting apparatus (114/116). The first and second lifting apparatus (114/116) are also coupled to both the first and second trays by several hinges. The first tray is secured to both the first and second lifting apparatuses (114/116 – Fig. 7) by hinges (172/178/176/190 – Fig. 7), and the second tray is secured to the first and second lifting apparatuses (114/116 – Fig. 7) by hinges (154/162 – Fig. 7) (Col 8 Lines 44-61). 
Furthermore, as stated in Col 8 Lines 62-65, the proning doors (112, including first and second door 172/174) are only intended to be used to prone a patient (aka moving from supine to prone). As such, it is understood that the patient can be moved/transported in the supine position from one area to another by disconnecting the arms and arm extensions without the proning doors being utilized (Col 7 Lines 38-54, seen in Fig. 5).

In regards to Claim 7, Hand teaches: The table of claim 6 wherein said second tray (148/150) is removably secured (see note #5 below) within said second carrier member (104 – Fig. 5), said second carrier member is without said second tray when in said second position.  
Note #5: Please refer to Note #4 Bullet #2 above, as it is also applicable for the second tray, as the second carrier member 104 is secured in the same fashion through hinges (154/162). Additionally, the first and second trays could be fully removed from the arms, as the arm extensions are capable of being slide both on and off the hollow receptacles. As such the patient support assembly could be transported from a trauma situation’ (aka first or second position) to another location (aka a first or second position). 

In regards to Claim 8, Hand teaches: The table of claim 1 wherein said carrier (22) rotates approximately 180° (Col 6 Lines 6-7) in order to move said first tray (172/174) from a bottom position (Fig. 11) to a top position (Fig. 8) with respect to said base (12).  

In regards to Claim 11, Hand teaches: The table of claim 4 wherein said first carrier member (102- Fig. 5) rotates approximately 270° (Col 6 Lines 6-7) with respect to said second carrier member (104 – Fig. 5) (Col 9 Line 66 – Col 10 Line 2).  

In regards to Claim 13, Hand teaches: The table of claim 1 wherein said carrier (22) having a first pocket and a second pocket (Col 7 Lines 42-43 – ‘hollow receptacles’ – Fig. 5).  

In regards to Claim 14, Hand teaches: The table of claim 13 wherein said first pocket (Col 7 Lines 42-43 – ‘hollow receptacles’ – Fig. 5) having said first tray arranged therein (see Note #7 below and Col 7 Lines 44-46 – ‘slide’), said second pocket (Col 7 Lines 42-43 – ‘hollow receptacles’ – Fig. 5) having said second tray arranged therein (see Note #7 below and Col 7 Lines 44-46 – ‘slide’).
Note #7: The first and second trays are ‘indirectly arranged’ therein to the ‘hollow receptacles’ through the attachment of arm extensions (106/108) in the receptacle arms (102/104). The first (172/174) and second trays (148/150) are used in combination with each of the arm extensions and receptacle arms.  

In regards to Claim 16, Hand teaches: A method of rotating a body during a procedure (Col 1 Lines 15-21 and see notes #1 and #2 above), said method comprising the steps of: placing the cadaver face up on a first tray (172/174 – see annotated Figure 7.1 above from Hand, Col 9 Line 60 – Col 10 Line 12) of a rotating autopsy table (10 - Fig. 6); storing a second tray (148/150 – see annotated Figure 7.1 above from Hand) of the rotating autopsy table underneath and generally perpendicular to said first tray (see annotated Figure 7.1 from Hand above); performing the procedure on a front of the cadaver (Col 7 Lines 56-59 and Col 9 Lines 18-31); rotating a second tray to cover said face up cadaver (Col 9 Line 60 – Col 10 Line 12); rotating said autopsy table approximately 180° (Col 6 Lines 6-7); 4storing said first tray of the rotating autopsy table underneath and generally perpendicular to said second tray (see annotated Figure 7.1 from Hand above); and performing the procedure on a back of the cadaver (Col 7 Lines 56-59 and Col 9 Lines 18-31).  
Hand does not teach: for use in an autopsy, necropsy, pathology or dissection procedure. Hand also does not teach: a cadaver.
Fothergill teaches: for use in an autopsy, necropsy, pathology or dissection procedure (Page 1 Lines 1-14) and a cadaver (Page 8 Lines 1-3).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the method of use for an anatomical support apparatus for a cadaver, body part, or body of Fothergill to the table of Hand as tables are commonly found and are cross-functionally utilized in both premortem and postmortem settings. Surgical tables can be multi-functional and the same elements used in one are also found in another. As such, the pre vs. post mortem setting of a device does not distinguish its ability to perform the same intended use which is focused towards to rotation of the body relative to the structure of the table. Additionally, It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a body in the pre/post-mortem setting to the table and surgical procedure of Hand to the surgical procedure of Fothergill as a cadaver is capable of having a surgical procedure completed in either setting, and the current status of the individual (‘pre/post-mortem’) would not be of necessary requirement based on the prior art on record.  

	Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hand et al. (US 6282736), in view of Fothergill (GB 2540996) and further in view of Mirza et al. (US 9597043).
In regards to Claim 15, Hand teaches: The table of claim 1, but does not teach, wherein said first and second tray each having posts or straps arranged thereon.  Mirza teaches: wherein said first and second tray each having posts or straps arranged thereon (Col 5 Lines 24-28).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated accessory components such as straps from Mirza to the bed assembly of Hand as straps for securing an individual for safety concerns is a common feature in beds that move or rotate in different directions.   
In regards to Claim 20, Hand teaches: The method of claim 16, but does not teach, further comprising the step of securing the body to said first tray with posts or straps. Mirza teaches: wherein said first and second tray each having posts or straps arranged thereon (Col 5 Lines 24-28).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated accessory components such as straps from Mirza to the bed assembly of Hand as straps for securing an individual for safety concerns is a common feature in beds that move or rotate in different directions.   

Allowable Subject Matter (ASM)
	Claims 9-10, 12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and providing amendments to respective base claims obviating the rejections under 35 U.S.C 112(b) and 35 U.S.C. 101 as noted above.
	The following is a statement of reasons for the indication of ASM: 
In regards to Claims 9 and 10, the prior art of Hand et al. (US 6282736) teaches first and second arms with contact points as previously disclosed in the Final Rejection filed on 11/05/2021, shown in Annotated Figure 5.1 from Hand. However, the arm does of Hand does not have the same function or intended use as now is limited in Claim 9 and 10 in the Claim Amendments filed on 01/31/2022. The amendments disclose first, second and third orifices that allow the arm to swing/rotate open from a midpoint. As such, the previous rejection would now fail with the newly amended claims and limitations, as the location of the first arm and second arm previously disclosed are not within the same function and do not contain orifices. 
In regards to Claim 12, the prior art of Hand et al. (US 6282736) in view of Mirza (US 9597043) fails to disclose the flange being capable of having cross members arrange at an end of the channel member. Rather the prior art of Mirza does not utilize other structural supports to provide added strength to the extension of the surface. As such, it 
Lastly, in regards to Claims 17 and dependents thereof Claims 18-19, the prior art of Hand et al. (US 6282736) fails to disclose the flange being capable of having cross members arrange at an end of the channel member, similar to that of Claim 12 as stated above. Rather the prior art of Mirza does not utilize other structural supports to provide added strength to the extension of the surface. As such, it is considered to be inventive to include a cross member to provide added strength and support to either channel member of the instant invention.

Response to Arguments
	Applicant's arguments filed on 01/31/2022 have been fully considered but they are not persuasive. The Applicant states the following arguments:
“It is respectfully submitted that the Hand, et al., '736 reference does not disclose each and every element of claim 1 and the claims dependent therefrom, as amended. 

[1] Specifically, the Hand, et al., '736 reference does not disclose a table for use in an autopsy, necropsy, pathology or dissection procedure, wherein the table comprises a base and a carrier rotatably connected to the base. 

[2] Furthermore, the Hand, et al., '736 reference does not disclose a first tray having a cadaver thereon, wherein that first tray is arranged within the carrier and a second tray arranged within that carrier. 

[3] Also, the Hand, et al., '736 reference does not disclose the second tray being parallel to the first tray when in a first position. 

[4] Furthermore, the Hand, et al., '736 reference does not disclose the second tray being underneath and generally perpendicular to the first tray, which has a cadaver thereon, when in a second position.”

	In regards to the arguments [1-4] listed above the Examiner respectfully disagrees for the following reasons:
[1] As shown in the rejection above to Claim 1 (and dependents thereof) the prior art of Hand et al. (US 6282736) as updated to be in view of Fothergill (GB 2540996) was utilized to teach the claim limitations of the instant invention. Fothergill was utilized to show an example of a table or more specifically ‘an anatomical support apparatus’ that is known to carry out ‘surgical procedures’ (Page 1 Lines 4-10). Surgical procedures include that of ‘autopsies’, Fothergill further states in (Page 1 Line 4). Furthermore, the prior art of Hand et al. lacked the teaching of specifying the that the ‘surgical procedure’ being provided to the support could be ‘for use in an autopsy, necropsy, pathology or dissection procedure’ as limited in Claim 1. As such, the prior art of Hand et al. in view of Fothergill now discloses that the surgical procedure of Hand could be of an autopsy of Fothergill, as autopsies are known surgical procedures where tables in pre/post-mortem settings are utilized. 

[2] In reference to Figure 11 vs. Figure 8 of Hand et al. the prior art shows that the first tray having a cadaver indirectly thereon when in the rotated position (Fig. 11) when both trays are within that carrier. 

[3 and 4] As shown in Annotated Figure 8.1 above, the annotation specifically shows that both trays in two of three axes are considered to be parallel to one another as they are vertically disposed on top of one another in the first position (parallel position). However, it is further shown that when in the second position (perpendicular position), the second tray is now underneath and perpendicular of one another as shown in Annotated Figure 7.1 above. 



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADISON EMANSKI/						/DAVID R HARE/Examiner, Art Unit 3673     					Primary Examiner, Art Unit 3673